Exhibit 10(i)

 

Alberto-Culver Company

 

Executive Deferred Compensation Plan

 

(As amended and restated through January 1, 2004)

 



--------------------------------------------------------------------------------

Table of Contents

 

I.

   Preamble, Definitions and Purpose    1

1.1

   Preamble    1

1.2

   Definitions    1

1.3

   Purpose    3

II.

   Participation    3

2.1

   Participation, Notification and Election    3

2.2

   Deferral Procedure    4

2.3

   Deferral Agreement Termination    4

2.4

   Establishment of Accounts    4

2.5

   Account Valuation and Earnings    5

2.6

   Benefit Payments    5

2.7

   Conditional Matching Contributions    5

2.8

   Additional Company Contributions.    6

2.9

   Change in Control    8

III.

   General Provisions    8

3.1

   Funding    8

3.2

   Vesting    8

3.3

   In-Service Withdrawals    9

3.4

   Beneficiary Designation    9

3.5

   Death Benefits    10

3.6

   Administration    10

3.7

   Administrative Fees and Expenses    10

3.8

   Claims Procedure    10

3.9

   Tax Liability    12

IV.

   Exempt Status    12

V.

   Indemnification    12

VI.

   Amendment and Termination    12

VII.

   Miscellaneous    12

7.1

   Nonassignability    12

7.2

   No Contract of Employment    13

7.3

   Participant Litigation    13

7.4

   Participant and Beneficiary Duties    13

7.5

   Governing Law    13

7.6

   Validity    13

7.7

   Notices    13

7.8

   Successors    14

 



--------------------------------------------------------------------------------

I. Preamble, Definitions and Purpose

 

1.1 Preamble

 

Pursuant to this plan document, Alberto-Culver Company will maintain an unfunded
deferred compensation plan, to be established as of January 1, 1999, and to be
known as the Alberto-Culver Company Executive Deferred Compensation Plan
(“Plan”). Under the terms of the Plan, eligible employees of the Alberto-Culver
Company and certain of its domestic subsidiaries are allowed to defer a portion
of their Net Compensation. Participants and their beneficiaries shall have no
interest in any Company assets as a source of funds to satisfy the benefit
obligations under the Plan. The Plan constitutes an unsecured promise by the
Company to make benefit payments in the future and Participants shall have the
status of general unsecured creditors of the Company.

 

Effective as of January 1, 2004, the Plan is being amended and restated in its
entirety pursuant to resolutions adopted by the Compensation Committee on
December 10, 2003.

 

1.2 Definitions

 

Capitalized terms are generally defined in the Section where used. The following
terms appear in several Sections and are defined below for convenient reference:

 

(a) “Beneficiary” -One or more individuals, trusts or other entities that are
designated in the most recent writing by the Participant to receive a benefit in
the event of the Participant’s death. If more than one Beneficiary survives the
Participant, such benefit payments shall be made equally to all such
Beneficiaries, unless otherwise indicated by the Participant on the beneficiary
form.

 

(b) “Code” -The Internal Revenue Code of 1986, as amended.

 

(c) “Compensation” -The salary and commissions, where applicable, of an employee
as set by the Company for a Plan Year, exclusive of any amounts payable under
severance plans, option plans, and any other benefit or welfare plan of the
Company now or hereafter existing; provided, however, that effective January 1,
2004, Compensation shall also include incentive pay under the Company’s
management incentive plans, middle management bonus plans and sales incentive
plans, but expressly excluding any incentive pay under the Company’s 1994
Shareholder Value Incentive Plan. The Plan Administrator shall have the
discretion to determine which type of incentive pay are included in Compensation
under the foregoing definition, which includes the authority to add or delete
incentive plans of the Company.

 

(d) “Compensation Committee” -the Compensation Committee of the Board of
Directors of Alberto-Culver Company.

 

(e)

“Company” -Alberto-Culver Company and any direct or indirect domestic
subsidiaries which, with the consent of Alberto-Culver Company, adopts this Plan
by resolution of its board of directors. On the date of this restatement, Sally

 



--------------------------------------------------------------------------------

 

Beauty Company, Inc., Beauty Systems Group, Inc., Sally Beauty International
Finance Company, Inc., Sally Beauty Distribution, Inc., Armstrong McCall, LP,
Neka Salon Supply, Inc., Victory Beauty Systems, Inc., Alberto-Culver (P.R.)
Inc., Sally Beauty Distribution of Ohio, Inc., Alberto-Culver USA, Inc., St.
Ives Laboratories, Inc., Pro-Line International, Inc., Alberto-Culver Overseas,
Inc., Alberto-Culver Research and Development, Inc., and Alberto-Culver
International, Inc. have adopted this Plan with the consent of Alberto-Culver
Company.

 

(f) “Deferral Agreement Form” -A written agreement between a Participant and the
Company to defer receipt of future Net Compensation. The Plan Administrator may
amend this form from time to time. The Plan Administrator may adopt procedures
providing for the Deferral Agreement Form to consist of elections made by a
Participant using a website, telephone voice response system, or other
electronic means.

 

(g) “Eligible Compensation” -The salary and commissions, where applicable, of an
employee as set by the Company for a Plan Year, exclusive of any amounts payable
under bonus and incentive plans, severance plans, option plans, and any other
benefit or welfare plan of the Company now or hereafter existing.

 

(h) “Excess Compensation” -Compensation that cannot be taken into account under
the 401(k) Plans or the Profit-Sharing Plan because such Compensation exceeds
the limit on maximum includable compensation established under Section
401(a)(17) of the Code.

 

(i) “ERISA” -The Employee Retirement Income Security Act of 1974, as amended.

 

(j) “401(k) Plans” -The Alberto-Culver 401(k) Savings Plan, the Sally Beauty
401(k) Savings Plan, and, if so determined by the Compensation Committee, any
other plan sponsored by a participating Company that provides a cash or deferred
election under Section 401(k) of the Code.

 

(k) “Highly Compensated Employee” -an employee of the Company whose Eligible
Compensation is greater than the dollar amount set forth in Code Section 414(q)
(or any successor provision), as adjusted by the Internal Revenue Service from
time to time.

 

(l) “Net Compensation” -Compensation less all amounts withheld therefrom,
including, without limitation, social security and Medicare taxes, and
contributions by the Participant to any 401(k) Plan or any flexible spending,
insurance, long-term disability, transportation reimbursement, or other elective
plan or program.

 

(m) “Participant” -A Highly Compensated Employee who meets the participation
requirements set forth in Section 2.1 and either elects to participate in the
Plan in accordance herewith or is credited with additional contributions
pursuant to Section 2.8.

 

- 2 -



--------------------------------------------------------------------------------

(n) “Plan Administrator” -An individual selected from time to time by the
Compensation Committee to administer the Plan and perform all accounting and
administrative functions in connection therewith. All or a portion of the
accounting and administrative functions may be delegated by the Plan
Administrator to a third party.

 

(o) “Plan Year” -Each 12 consecutive month period commencing on January 1 and
ending on December 31.

 

(p) “Profit-Sharing Plan” -The Alberto-Culver Company Employees’ Profit Sharing
Plan.

 

1.3 Purpose

 

Alberto-Culver Company and certain of its domestic subsidiaries sponsor the
401(k) Plans for the benefit of their U.S. employees and their beneficiaries.
Each of the 401(k) Plans operate as a “qualified plan”, as defined under the
Code, and therefore are subject to deferral limitations contained therein. The
Plan is established to mitigate the effect of these limitations by allowing
Participants to defer a greater portion of their Net Compensation and the
earnings thereon than is permitted solely under the 401(k) Plans, and also,
effective January 1, 2004, to provide for certain other forms of deferred
compensation for Participants.

 

II. Participation

 

2.1 Participation, Notification and Election

 

The Plan Administrator shall provide notification to the Highly Compensated
Employees of their eligibility to participate in the Plan. The determination of
whether an employee is a Highly Compensated Employee will be calculated based
upon such employee’s applicable Eligible Compensation in the preceding calendar
year. The determination of whether a new hire is a Highly Compensated Employee
will be calculated based upon such new hire’s initial annual salary (without
regard to commissions, if any) at the time of hire. The Plan Administrator shall
further provide eligible employees with a Deferral Agreement Form. Eligible
employees shall elect on the Deferral Agreement Form for the applicable Plan
Year, the (i) percentage of Net Compensation to be deferred in that Plan Year,
(ii) commencement date of distributions with respect to deferrals made in such
Plan Year, (iii) method of distribution which may be either a single-sum
distribution or equal annual distribution installments which can be no more than
ten, and (iv) any other elections required by the Plan Administrator and set
forth on the Deferral Agreement Form. A Participant is not permitted to (i)
defer Net Compensation for a pay period which has commenced prior to the date on
which the Deferral Agreement Form is signed by the Participant and delivered to
the Plan Administrator and (ii) with the exception of the Participant’s
termination of employment with the Company or a Change in Control as set forth
in Section 2.9, defer Net Compensation for a period of time less than three
years from the commencement date of such deferrals. Deferrals with respect to
future Net Compensation may be terminated pursuant to Section 2.3.

 

- 3 -



--------------------------------------------------------------------------------

2.2 Deferral Procedure

 

Upon receipt of a properly completed and timely executed Deferral Agreement
Form, the Company will withhold from each paycheck, the designated percentage of
the Participant’s Net Compensation. Changes in salary during the Plan Year shall
be subject to the same Net Compensation deferral percentage as previously
elected and indicated on the Deferral Agreement Form. Subject to applicable law,
the deferral amount shall not be included as wages subject to federal income tax
on the Participant’s federal income tax withholding statement. Participant
deferrals shall be subject to employment taxes, including Federal Insurance
Contributions Act contributions, and any state or local taxes as required. The
Participant must elect to defer not less than 1% and not more than 100% of
his/her Net Compensation. Such deferral percentages must be in 1% increments.

 

All elections shall be made before the beginning of the Plan Year in which the
services are to be performed with the exception of a new hire. A new hire will
be allowed to participate in the Plan provided such employee submits a Deferral
Agreement Form within 30 days of the date of hire. In such an event, the new
employee shall become a Participant on the first day of the first payroll period
beginning in the next calendar quarter following the date on which the Deferral
Agreement Form is submitted to the Plan Administrator. If a new employee fails
to submit a Deferral Agreement Form within such 30 day period, the new employee
will not be allowed to participate in the Plan until the beginning of the next
Plan Year. A Participant’s Deferral Agreement Form shall continue to remain in
effect for that Plan Year unless terminated, as provided in Section 2.3. Each
Plan Year, Participants will be required to complete a new Deferral Agreement
Form prior to the commencement of such Plan Year if they wish to defer income
for that Plan Year.

 

If in any Plan Year the Company determines that incentive pay, or any portion
thereof, cannot be included in Compensation under the Profit-Sharing Plan or any
401(k) Plan without adversely affecting the tax qualified status of such Plan,
the Plan Administrator may adopt procedures to permit each Participant who is
otherwise a Highly Compensated Employee to elect to defer a percentage of the
net amount of such incentive pay.

 

2.3 Deferral Agreement Termination

 

The Participant shall have the right to terminate his/her deferral upon written
notice to the Plan Administrator. The deferral termination shall not apply to
Net Compensation already earned. Such termination shall be effective on the
first day of the first payroll period beginning in the next calendar quarter
following the date on which the termination request is received by the Plan
Administrator. Once a termination request has been submitted for a Plan Year,
the Participant may not re-elect to defer any amounts under the Plan until the
next Plan Year.

 

2.4 Establishment of Accounts

 

Each Participant shall have an account established by the Plan Administrator and
Participant statements will be distributed to Participants in the Plan on not
less than a

 

- 4 -



--------------------------------------------------------------------------------

quarterly basis. The Company will maintain an accrual for the aggregate amount
of deferred benefits under the Plan on the Company’s accounting records. A
Participant’s account may be divided into subaccounts as necessary to reflect
different payment or vesting terms, or for other purposes as the Plan
Administrator may determine.

 

2.5 Account Valuation and Earnings

 

The account established for each Participant under Section 2.4 will be valued on
not less than a quarterly basis. Such account shall be adjusted quarterly to
reflect a reasonable fixed annual rate of interest as determined by the
Compensation Committee. This rate may be prospectively adjusted on an annual or
more frequent basis as deemed appropriate by the Compensation Committee. The
rate chosen by the Compensation Committee from time to time shall apply to the
entire balance of all Participants’ accounts.

 

2.6 Benefit Payments

 

Except as otherwise provided in Sections 2.7 and 2.8, the account established
for each Participant under Section 2.4 shall be payable to the Participant as
provided in the Deferral Agreement Form (or, in the case of a Participant who is
allocated a contribution without having entered into a Deferral Agreement Form,
in such manner as the Participant may elect upon commencing participation in
accordance with procedures established by the Plan Administrator). In the event
of any of the following occurrences, the vested portion of the account
established for each Participant under Section 2.4 shall be payable to the
Participant or Beneficiary no later than 90 days after the last day of the month
in which the Plan Administrator receives notification that:

 

(a) the Participant terminates employment with the Company and has not elected a
future deferral payment date in his Deferral Agreement Form;

 

(b) the Plan is terminated (unless a successor plan is instituted); or

 

(c) a Change in Control occurs as set forth in Section 2.9 (at which time the
entire account shall vest).

 

2.7 Conditional Matching Contributions

 

If either of the following conditions are satisfied for any Plan Year beginning
with 2004, Participants (other than Participants to whom Section 2.8(a) applies)
may be entitled to a matching contribution from the Company:

 

(a) A Participant, in the applicable Plan Year, is required to and does receive
a refund of a portion of his elective deferrals under a 401(k) Plan in order for
the 401(k) Plan to satisfy the actual deferral percentage test contained in
Section 401(k)(3) of the Code, and the matching contribution attributable to the
excess elective deferrals is forfeited; or

 

(b)

The Participant is required to receive a refund of a portion of his matching
contributions from a 401(k) Plan in order for the 401(k) Plan to satisfy the

 

- 5 -



--------------------------------------------------------------------------------

 

average contribution percentage test contained in Section 401(m) of the Code,
and a portion of the excess matching contribution is forfeited because it is not
vested.

 

If either of the foregoing conditions have been satisfied, the Participant shall
be credited a matching contribution into his or her account maintained hereunder
equal to the portion of the matching contribution that is forfeited under the
applicable 401(k) Plan. Such matching contributions shall be credited to the
Participant’s account not more than 30 days after the matching contributions
were forfeited under the applicable 401(k) Plan. Matching contributions under
this Section 2.7 must be deferred until the earlier of (i) the Participant’s
termination of employment with the Company, (ii) the Participant’s death, (iii)
the Plan’s termination (unless a successor plan is instituted), or (iv) a Change
in Control as set forth in Section 2.9.

 

For purposes of this Section 2.7, if the applicable 401(k) Plan in any Plan Year
restricts the amount of elective deferrals or matching contributions for highly
compensated employees in order to avoid a violation of the actual deferral or
average compensation percentage test, the amount of matching contributions that
would otherwise have been contributed and then forfeited shall be treated as
having been forfeited and eligible for restoration under this Section 2.7.

 

2.8 Additional Company Contributions.

 

In addition to the contributions described in Section 2.7, for each Plan Year
commencing with 2004 the Company shall credit the following amounts to
Participants’ accounts:

 

(a) With respect to Participants who receive Excess Compensation in any Plan
Year, an amount equal to the excess, if any, of (i) the amount of matching
contributions that would have been contributed to the Participant’s account in
the applicable 401(k) Plan for such Plan Year if the Participant’s Excess
Compensation had been taken into account under the 401(k) Plan and the
Participant had elected to defer the maximum percentage of his Compensation
(including the Excess Compensation) permitted under the 401(k) Plan
(disregarding any limits imposed on maximum contributions under the Code, and
regardless of whether the Participant actually elects to defer any portion of
his Net Compensation under this Plan), over (ii) the amount of matching
contributions actually contributed to such Participant’s 401(k) Plan account for
the Plan Year. Such amounts shall be credited as of the date on which the
matching contributions are made under the applicable 401(k) Plan. In order for a
Participant to receive any contribution under this Section 2.8(a), the
Participant must elect to defer at least 5% of his or her compensation under the
applicable 401(k) Plan.

 

(b)

With respect to Participants in the Profit-Sharing Plan who receive Excess
Compensation in the plan year of the Profit-Sharing Plan that ends during the
Plan Year (the “Profit-Sharing Year”), an amount equal to the excess, if any, of
(i) the amount of employer contributions that would have been contributed to the
Participant’s account in the Profit-Sharing Plan for such Profit-Sharing Year if
the Participant’s Excess Compensation had been taken into account under the
Profit-Sharing

 

- 6 -



--------------------------------------------------------------------------------

 

Plan, over (ii) the amount of employer contributions actually contributed to
such Participant’s Profit-Sharing Plan account for such Profit-Sharing Year.
Such amounts shall be credited as of the date on which the employer
contributions are made under the Profit-Sharing Plan.

 

(c) With respect to each Participant who is a participant in the Company’s 1994
Shareholder Value Incentive Plan as of October 1, 2003, a supplemental amount in
an amount to be determined by the Compensation Committee in its sole discretion.
Unless otherwise determined by the Compensation Committee, each such Participant
shall be entitled to a supplemental contribution for the number of Plan Years,
beginning with 2004, equal to the integer determined by dividing the
Participant’s full years of employment with the Company as of December 31, 2003,
by three (disregarding any fractional period). The supplemental contribution for
each Plan Year shall be equal to the total additional Company contributions
allocated to the Participant under Sections 2.8(a) and 2.8(b) above for such
Plan Year. Such amount shall be credited as of the date on which the matching
contributions are made under the applicable 401(k) Plan only to Participants
entitled to a supplemental contribution for the Plan Year and still employed on
the date of such payment, and no Participant shall be entitled to more than five
such payments.

 

(d) Company contributions credited to a Participant’s account in accordance with
Section 2.8(a), (b) and (c) must be deferred until the earlier of (i) the
Participant’s termination of employment with the Company (which, depending on
the election made by the Participant, may be made in ten annual installments
starting on such termination date), (ii) the Plan’s termination (unless a
successor plan is initiated), or (iii) a Change in Control as set forth in
Section 2.9.

 

(e) If in any Plan Year the Company determines that any incentive pay
compensation that is deferred under this Plan, or any other similar type of
compensation designated by the Plan Administrator, or any portion thereof
(“Disqualified Compensation”) cannot be included in Compensation under the
Profit-Sharing Plan or any 401(k) Plan without adversely affecting the tax
qualified status of such Plan, each effected Participant shall receive
contributions to his account calculated under Section 2.8(a) or (b) as if such
Disqualified Compensation were Excess Compensation; provided that if
Disqualified Compensation, if included in Compensation, would have been Excess
Compensation, such Participant shall not receive contributions under this
Section 2.8(e) which duplicate those received under Section 2.8(a) or (b).

 

(f)

The Compensation Committee may, on an individual basis, provide for additional
amounts to be credited to the account of certain Participants, which amounts
may, without limitation, compensate a Participant for deferred compensation or
retirement income that cannot be provided under a tax qualified plan. Such
amounts may be subject to such conditions and limitations, including vesting, as
the Compensation Committee may provide. Any such amounts shall be described in a
written agreement between such Participant and the Company (which may be

 

- 7 -



--------------------------------------------------------------------------------

 

a portion of an employment agreement referencing this Plan), and no person shall
have any rights to any such additional contributions in the absence of such a
written agreement.

 

2.9 Change in Control

 

Notwithstanding any other provisions of the Plan, the entire balance of each
Participant’s account shall be distributed to such Participant as soon as
reasonably practicable after the date of the occurrence of a Change in Control.
Such distribution shall be in the form of a single lump sum cash payment. For
purposes of this Section 2.9, the definition of a Change in Control shall be the
same as the definition of Change in Control found in the Alberto-Culver Company
Employee Stock Option Plan of 2003 (“2003 ACSOP”), as amended from time to time.

 

III. General Provisions

 

3.1 Funding

 

All amounts paid under the Plan shall be paid in cash from the general assets of
the Company. Such amounts shall be reflected on the accounting records of the
Company, but shall not be construed to create or require the creation of a
trust, custodial account or escrow account. No Participant shall have any right,
title, or interest in any assets, accounts or funds that the Company may
establish to aid in providing benefits under the Plan or otherwise. The Plan
does not create a trust or establish any fiduciary relationships between the
Company and any Participant or Beneficiary of the Plan, nor will any interest
other than that of an unsecured creditor exist.

 

Alberto-Culver Company may, but shall not be obligated to, establish one or more
trusts and contribute, or cause Companies to contribute, amounts to such trusts
to be used for the payment of benefits under this Plan. Any such trust shall be
of the type commonly referred to as a “rabbi trust”, and each Company shall be
treated as the owner of the portion of assets of such trust contributed by such
Company for tax purposes in accordance with Section 671-Section 678 of the Code.
The assets of any such trust shall remain subject to the claims of creditors of
the Company contributing such assets, and no Participant or any other person
shall have any beneficial interest in or other claim to the assets of any such
trust beyond that of a general creditor as provided above. Any payments made to
or on behalf of a Participant from any such trust shall fully discharge the
liability of the Company to such Participant under the Plan to the extent of the
amount so paid. If Alberto-Culver Company elects to establish one or more such
trusts, the Plan Administrator shall have the right to select, remove, and
replace the trustee thereof at any time in its sole discretion, and shall enter
into one or more agreements governing such trust containing such terms as it
determines, and may modify, amend or revoke any such agreements, all in his sole
discretion.

 

3.2 Vesting

 

A Participant is always 100% vested in such Participant’s own contributions and
the earnings thereon. Except as otherwise provided in a separate agreement
pursuant to

 

- 8 -



--------------------------------------------------------------------------------

Section 2.8(f), Participants will vest in all Company contributions upon the
earliest to occur: (i) Participant’s completion of five Years of Service (as
defined in the Profit Sharing Plan), (ii) Participant’s Retirement (as defined
in the 2003 ACSOP), (iii) Change-in-Control occurs as set forth in Section 2.9,
and (iv) Participant’s death

 

3.3 In-Service Withdrawals

 

Except as described in this Section 3.3, the date upon which deferral
distributions commence and the number of equal annual installments payable
starting on such commencement date shall be irrevocable. The Participant may
request to receive an early distribution of all or a portion of the vested
balance of the account owed to the Participant. A single-sum payment shall be
paid to Participants who request such distribution. An early distribution paid
to a Participant shall result in a penalty equal to 10% of such early
distribution. The Participant will forfeit all right, title and interest to an
amount equal to such penalty. The early distribution shall be paid to the
Participant net of the 10% penalty and any required withholding taxes pursuant
to Section 3.9.

 

Notwithstanding the preceding paragraph, any request for an early distribution
of all or a portion of the vested balance of the account owed to the Participant
on account of an “Unforeseeable Emergency” shall not bear the 10% early
distribution penalty. For purposes of this Section 3.3, an Unforeseeable
Emergency is a severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or of a dependent
(as defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances beyond the control of the Participant. The
determination of whether a request for an early distribution is on account of an
Unforeseeable Emergency shall be made by the sole discretion of the Plan
Administrator who shall apply the standards prescribed under Section 457 of the
Code.

 

Any early distribution on account of an Unforeseeable Emergency may not be made
to the extent such hardship is or may be relieved by (i) reimbursement or
compensation by insurance or otherwise, (ii) liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship, (iii) obtaining a loan either within the provisions
of the 401(k) Plans or from a third Party lender or (iv) cessation of deferrals
under the Plan. Early distributions because of an Unforeseeable Emergency will
only be permitted to the extent reasonably needed to satisfy the emergency need
in addition to any amounts necessary to pay any federal, state or local income
taxes reasonably anticipated to result from the early distribution.

 

3.4 Beneficiary Designation

 

Each Participant shall have the right to designate a Beneficiary to receive
death benefits under the Plan. If no Beneficiary designation is made or if no
such designated Beneficiary survives the Participant, the Plan Administrator
shall direct benefit payments to be made to the Participant’s spouse or to the
Participant’s estate if no spouse is living.

 

- 9 -



--------------------------------------------------------------------------------

3.5 Death Benefits

 

Death benefits shall be paid as a single-sum to the Participant’s Beneficiary
within 90 days after the last day of the month in which the later event occurs
(i) written notice is given to the Plan Administrator of Participant’s death and
an official copy of the death certificate and (ii) a proper Beneficiary has been
determined by the Plan Administrator in accordance with Section 3.4.

 

3.6 Administration

 

Alberto-Culver Company shall be the “administrator” of the Plan for purposes of
Section 3(16)(A) of ERISA. The Plan shall be administered on behalf of
Alberto-Culver Company by the Plan Administrator, subject to the oversight of
the Compensation Committee; provided, however, that if at any time no individual
has been appointed as Plan Administrator, the Plan shall be administered under
the oversight of the Compensation Committee by the Vice President, Worldwide
Human Resources of Alberto-Culver Company or persons acting under his authority
and supervision, who shall have all authority of the Plan Administrator
hereunder. The Plan Administrator shall have full power to construe, administer
and interpret the Plan and full power to adopt such rules and regulations as
he/she may deem necessary or desirable to administer the Plan. Any rule,
regulation or procedure adopted by the Plan Administrator that is inconsistent
with any provision of the Plan that is administrative or ministerial in nature
shall be deemed an amendment to the Plan to the extent of the inconsistency.
Subject to Compensation Committee review, which decision to review shall be in
the sole discretion of the Compensation Committee, the Plan Administrator’s
decisions are final and binding on all parties.

 

3.7 Administrative Fees and Expenses

 

All fees and expenses incurred by the Plan in connection with the administration
of the Plan shall be paid by the Company.

 

3.8 Claims Procedure

 

Any Participant or Beneficiary, or any other person asserting the right to
receive a benefit under this Plan by virtue of his relationship to a Participant
or Beneficiary (the “Applicant”), who believes that he has the right to a
benefit that has not been paid, must file a written claim for such benefit in
accordance with the procedures established by the Plan Administrator. All such
claims shall be filed not more than one year after the Applicant knows, or with
the exercise of reasonable diligence should have known, of the basis for such
claim. The preceding sentence shall not be construed to require a Participant or
Beneficiary to file a formal claim for the payment of undisputed benefits in the
normal course, but any claim that relates to the amount of any benefit shall in
any event be filed not more than one year after payment of such benefit
commences. The Plan Administrator may retain third party Plan Administrators and
recordkeepers for the purpose of processing routine matters relating to the
payment of benefits, but correspondence between a Participant, Beneficiary or
other person and such third parties

 

- 10 -



--------------------------------------------------------------------------------

shall not be considered claims for purposes of this Section, and a person shall
not be considered a Applicant until he has filed a written claim for benefits
with the Plan Administrator.

 

All claims for benefits shall be processed by the Plan Administrator, and the
Plan Administrator shall furnish the Applicant within 90 days after receipt of
such claim a written notice that specifies the reason for the denial, refers to
the pertinent provisions of the Plan on which the denial is based, describes any
additional material or information necessary for properly completing the claim
and explains why such material or information is necessary, and explains the
claim review procedures of this Section 3.8, and the Applicant’s right to bring
an action under Section 502 of ERISA, subject to the restrictions of paragraph
502(e) if the request for review is unsuccessful. The 90 day period may be
extended by up to an additional 90 days if the Plan Administrator so notifies
the Applicant prior to the end of the initial 90 day period, which notice shall
include an explanation of the reason for the extension and an estimate of when
the processing of the claim will be complete. If the Plan Administrator
determines that additional information is necessary to process the claim, the
Applicant shall be given a period not less than 45 days to furnish the
information, and the time for responding to the claim shall be tolled during the
period of time beginning on the date on which the Applicant is notified of the
need for the additional information and the day on which the information is
furnished (or if earlier the end of the period for furnishing the information).

 

If the claim is denied in whole or in part, or if the decision on the claim is
otherwise adverse, the Applicant may, within 60 days after receipt of such
notice, request a review of the decision in writing. If the Applicant requests a
review, the Compensation Committee (or such other fiduciary as the Compensation
Committee may appoint for such purpose) shall review such decision. The
Compensation Committee’s decision on review shall be in writing and furnished
not more than five days after the meeting at which the review is completed, and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the Applicant, shall include specific references to the
pertinent provisions of the Plan on which the decision is based, and shall
advise the Applicant of his right to bring an action under Section 502 of ERISA,
subject to the limitations set forth below.

 

The Compensation Committee’s decision on review shall be delivered to the
Applicant not more than 60 days after the request for review is received, which
may be extended to not more than 120 days if special circumstances require and
Applicant is notified of the extension by the end of the initial 60 day period,
which notice shall explain the reason for the delay and include an estimate of
the time at which the review will be complete

 

As additional consideration for receipt of benefits hereunder, each Participant
agrees and covenants, on behalf of himself, his Beneficiaries, and all persons
claiming through him, not to initiate any action before any court, under Section
502 of ERISA or otherwise, or before any administrative agency or quasi-judicial
tribunal, for any benefit under the Plan, without having first filed a claim for
such benefit and requested review of any adverse decision on such claim in
accordance with this Section and the procedures

 

- 11 -



--------------------------------------------------------------------------------

established by the Plan Administrator pursuant to this Section, and in any event
not more than 180 days after receipt of the decision on review of the adverse
claim decision.

 

3.9 Tax Liability

 

The Company will withhold all required taxes from any payment of benefits. Any
tax which is payable upon an amount deferred under the Plan at the time of
deferral or subsequent vesting shall be withheld from other current compensation
payable to the Participant, and if no current compensation is otherwise payable
the Company shall require such Participant to pay the amount of such tax to the
Company.

 

IV. Exempt Status

 

The Plan constitutes an unfunded supplemental retirement plan and is fully
exempt from Parts 2, 3, and 4 of Title I of ERISA. The Plan shall be governed
and construed in accordance with Title I of ERISA.

 

V. Indemnification

 

The Plan Administrator, employees, officers and directors of the Company shall
not be held liable for, and shall be indemnified and held harmless by the
Company against, any loss, expense or liability relating to the Plan which
arises from any action or determination made in good faith.

 

VI. Amendment and Termination

 

The Company has established the Plan with the intention and expectation to
maintain the Plan for an indefinite period of time. However, Alberto-Culver
Company, through action by either the Compensation Committee or the Board of
Directors of the Alberto-Culver Company, reserves the right to amend or to
terminate the Plan at any time without Participant or Beneficiary consent. No
amendment, however, may reduce the balance in a Participant’s account.
Participants and Beneficiaries shall be notified of such amendment or
termination as soon as reasonably practical, but any delay in giving such notice
shall not affect the effectiveness of the amendment or termination. The Company
shall have the absolute right to pay each Participant his/her entire vested
interest in the Plan in a single-sum upon termination of the Plan.

 

VII. Miscellaneous

 

7.1 Nonassignability

 

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be nonassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to garnishment,
seizure or sequestration for the payment of any debts owed by a Participant or
any other person, nor be transferable by operation of law in the event of a

 

- 12 -



--------------------------------------------------------------------------------

Participant’s or any other person’s bankruptcy or insolvency. Notwithstanding
the foregoing, the Company shall have the right to offset any amount owed to it
against the amount payable to a Participant or his Beneficiary, or to defer
payment until any dispute with respect to any amount owed has been resolved.

 

7.2 No Contract of Employment

 

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Company and the Participant, and neither the
Participant nor the Participant’s Beneficiary shall have any rights against the
Company except as may otherwise be specifically provided herein. Moreover,
nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge him/her at any time.

 

7.3 Participant Litigation

 

In any action or proceeding regarding the Plan, Participants, employees or
former employees of the Company, their Beneficiaries or any other persons having
or claiming to have an interest in this Plan shall not be necessary parties and
shall not be entitled to any notice or process. Any final judgment which is not
appealed or appealable and may be entered in any such action or proceeding shall
be binding and conclusive on the parties hereto and all persons having or
claiming to have any interest in this Plan.

 

7.4 Participant and Beneficiary Duties

 

Persons entitled to benefits under the Plan shall file with the Plan
Administrator from time to time such person’s post office address and each
change of post office address. Each such person entitled to benefits under the
Plan also shall furnish the Plan Administrator with all appropriate documents,
evidence, data or information which the Plan Administrator considers necessary
or desirable in administering the Plan.

 

7.5 Governing Law

 

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Illinois to the extent not pre-empted by the laws of the
United States.

 

7.6 Validity

 

In case any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

7.7 Notices

 

Any notice or filing required or permitted to be given to the Plan Administrator
or the Company under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail to the Alberto-Culver Company
at its principal executive

 

- 13 -



--------------------------------------------------------------------------------

offices attention Plan Administrator with a copy to the General Counsel of
Alberto-Culver Company. Notices shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification. Any notice required or permitted to
be given to a Participant shall be sufficient if in writing and hand delivered
or sent by first class mail to the Participant at the last address listed on the
records of the Company.

 

7.8 Successors

 

The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.

 

- 14 -